El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Cipriano Manrique Gil interpuso demanda sobre prela-ción de créditos contra los demandados Carlos Aguayo Martí, como sucesor de la mercantil Aguayo Hermanos & Co., S. en C., y Augusto y Constant Goffinet, reclamando el pago preferente de la suma de $7,262.60; y para asegurar la efec-tividad de la sentencia, a moción del demandante, la corte inferior dictó una orden de embargo en julio 29, 1925, dis-poniendo el embargo de bienes de los demandados Goffinet en cantidad suficiente a cubrir la suma reclamada y costas, y disponiéndose además que dichos demandados Goffinet se abstuvieran de ejecutar la sentencia que obligaba a Manri-que devolver a los demandados Goffinet la suma de $788.49 para entregar a Aguayo Hermanos & Co., S. en C. (34 D. P.R. 507), basta tanto se resuelva en definitiva la nueva de-manda sobre prelación.
El demandado Carlos Aguayo Martí, como tal sucesor de Aguayo Hermanos & Co., S. en C., pidió la nulidad de aquella parte de la orden de embargo que suspendía la eje-cición de la sentencia, alegando que la corte inferior actuó sin jurisdicción ni facultad para hacerlo.
*395La corte inferior desestimó la moción del apelante por-que “la orden de aseguramiento de sentencia no alcanza a dicho demandado, pues no se ha decretado el embargo de sus bienes, y si bien los $788.49 son para él como sucesor de Aguayo Hermanos & Co., S. en C., la sentencia ordena que se devuelva a Augusto y Constant G-offinet, que son los de-mandantes en dicho pleito No. 8959, y a quienes se les im-pide, mediante fianza, que se abstengan de cobrarlos de Ci-priano Manrique.”
Si atendemos, sin embargo, que en el anterior pleito, 34 D.P.R. 507, el importe de la sentencia era para entregarlo en definitiva a Aguayo Hermanos & Co., S. en C., y que por esta razón Aguayo Martí fue incluido como demandado en la segunda acción en su carácter de único causahabiente de dicha mercantil, aparece evidente su derecho a intervenir en ese extremo, como parte realmente interesada, a quien podía afectar y afectaba la orden de embargo.
El apelante sostiene además que la corte inferior señalando como único motivo que el embargo no alcanzaba a Aguayo, evadió resolver el punto relativo a su falta de jurisdicción para dictar la orden de embargo en ese particular.
La ley para asegurar la efectividad de sentencias, apro-bada en marzo 1, 1902, dispone en la sección 2 las reglas a que deberá ajustarse el aseguramiento de sentencia. La so-licitud de embargo se funda en los apartados, letras (b) y (h), de dicha sección. El primero establece que “si la obli-gación fuere de pagar una suma de dinero, el aseguramiento consistirá en el embargo de bienes bastantes del deudor para responder de las sumas reclamadas;” y el segundo, que “en lo no previsto en las reglas precedentes,.el tribunal dis-crecional y equitativamente adoptará las medidas proceden-tes para asegurar la efectividad de la sentencia.”
La demanda sobre prelación de créditos es una acción en cobro de dinero y el embargo fué decretado embargándose bienes bastantes de los demandados Augusto y *396Constant G-offinet para cubrir la suma reclamada y costas. No vemos, sin embargo, nada que no estuviera previsto por la letra (b) si la obligación en definitiva es la de pagar una suma de dinero. Para acudir a Ío establecido en la letra (Ti) deben aparecer las circunstancias que puedan servir de base a la corte para ejercitar su discreción y adoptar las medidas procedentes para asegurar la efectividad de la sen-tencia. No se alega en la solicitud para asegurar la senten-cia, que se trata de un caso imprevisto o las circunstancias que impidan al demandante para lracer efectivo su embargo en los $788.49 al tiempo de ejecutarse la sentencia que con-dena al demandante a devolver dicha cantidad a los deman-dados Augusto y Constant Groffinet. El producto de la eje-cución quedaría sujeto a las resultancias del nuevo pleito y teniendo el apelado este remedio a su disposición, no vemos que pueda sostener que su demanda en ese particular resul-taría puramente académica si se dejase sin efecto la prohi-bición impuesta a los demandados de abstenerse de cobrar el importe de la sentencia. El efecto más bien sería privar al demandado Aguayo del derecho que tiene todo deman-dado de afianzar el embargo, si así lo deseare, conforme dis-pone la sección 15 de la ley sobre efectividad de sentencias, que dice:
“See. 15. — El pago, consignación o afianzamiento de las sumas reclamadas al demandado, suspenderá el embargo decretado para se-guridad de dichas sumas, o dejará sin efecto el embargo ya practi-cado.”
El apelado alude además al caso de Goffinet v. Polanco, 30 D.P.R. 826, pero este caso se distingue porque en él. se expresaron todas las circunstancias concurrentes, y tomán-dolas en consideración se resolvió que la medida del injunction solicitado para suspender la ejecución de la sentencia en dicho caso particular no era la procedente, por existir el remedio adecuado en la ley sobre efectividad de sentencias, aprobada en marzo 1, 1902.
*397Independientemente de la petición de Carlos Aguayo Martí, los demandados Augusto y Constant Goffinet también solicitaron la nulidad de la orden de embargo en el mismo ex-tremo que se lia discutido. Su petición fué denegada y ellos apelaron.
Es innecesario, sin embargo, en vista de las conclusiones a que antes liemos llegado, que nos detengamos a considerar los méritos de esta otra apelación, pues la cuestión fundamental suscitada es la misma.
Por todo lo expuesto deben revocarse las resoluciones dictadas por la Corte de Distrito de Eumacao en agosto 20, 1925, y febrero 10, 1926, respectivamente, y anularse la se-gunda parte de la orden de embargo dictada por la referida corte en julio 29, 1925, que dispone que los demandados Augusto y Constant Goffinet se abstengan de ejecutar la sentencia dictada en el caso de Goffinet v. Manrique, 34 D.P.R. 507.